Citation Nr: 0012759	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Entitlement to an increased rating for status post 
excision of spinous process L3-4 and 5 with degenerative 
arthritis currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
gout.

4.  Entitlement to an increased (compensable) rating for 
prostatitis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947 and from January 1949 to September 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 1997 rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied increased ratings for left knee, 
left wrist, and low back disabilities, as well as for gout, 
and prostatitis.  In addition, the RO denied service 
connection for prostatic hypertrophy, status post 
transurethral resection of the prostate with secondary 
bladder neck contracture as well as a total disability rating 
based on individual unemployability.  In February 1997, the 
veteran was notified of this decision and his appellate 
rights.  The veteran perfected his appeal as to the issues of 
increased ratings for low back disability, gout, and 
prostatitis.  

In a December 1997 rating decision, the RO denied service 
connection for right ankle and left big toenail disabilities 
and determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hypertension.  In December 1997, the veteran was notified of 
this decision and his appellate rights.  In January 1998, a 
notice of disagreement was received; however, thereafter, the 
veteran limited his appeal to the new and material issue, and 
perfected that appeal an appeal.  

Also, the Board notes that in a separate December 1997 rating 
decision, the RO determined that there was no dental injury 
from trauma during military service.  This matter was not 
appealed.  

The Board's decision on the claims for service connection for 
hypertension on a new and material basis and increased 
ratings for low back disability and gout is set forth below.  
However, the claim for an increased rating for prostatitis is 
addressed in the REMAND following the ORDER portion of the 
decision.


FINDINGS OF FACT

1.  In an August 1987 decision, the RO denied entitlement to 
service connection for hypertension; although the veteran was 
provided notice of his procedural and appellate rights in an 
August 1987 letter, a notice of disagreement was not received 
within the subsequent one-year period.

2.  New evidence submitted since the RO's August 1987 
decision is not relevant to or probative of the issue of 
whether hypertension was incurred or aggravated in service, 
or was manifest to a compensable degree within one year after 
the veteran's discharge from service.  

3.  The veteran's service-connected low back disability is 
characterized by less than slight limitation of motion that 
is painful upon objective demonstration.

4.  The veteran's service-connected gout does not involve an 
active process, has not been productive of exacerbations for 
several years, and there is no medical evidence attributing 
any limitation of motion of any joint to the veteran's gout.  


CONCLUSIONS OF LAW

1.  The RO's August 1987 decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104. 20.302, 20.1103 (1999).

2.  New and material evidence has not been submitted since 
the RO's August 1987 decision, thus, the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for a rating in excess of 10 percent for 
status post excision of spinous process L3-4 and 5 with 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5292 (1999).  

4.  The schedular criteria for a compensable rating for gout 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5002, 5017 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, where a veteran served 90 days or 
more during a period of war or peacetime after December 31, 
1946 and hypertension becomes manifest to a degree of 10 
percent within 1 year from date of termination of active 
duty, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In February 1987, the veteran filed a claim for service 
connection for hypertension.  At that time, the evidence of 
record consisted of the veteran's service medical records 
(which reflect no complaints, findings, or diagnosis of 
hypertension); the report of a December 1973 VA examination 
(for orthopedic disability), VA medical records dated from 
1974 to 1976 (reflecting a single blood pressure reading of 
140/90 in August 1974, but no diagnosis of hypertension), and 
an October 1976 VA examination report (for orthopedic 
disability).  In conjunction with his service connection 
claim, the veteran also was afforded a VA examination in 
April 1987, and the report of that examination (reflecting a 
diagnosis of hypertension, treated with medication) also of 
record.  

In an August 1987 decision, the RO denied entitlement to 
service connection for hypertension essentially on the basis 
that the disability was not shown in (related to) service.  
The veteran was provided notice of the denial and of his 
procedural and appellate rights in an August 1987 letter; 
however he did not file a notice of disagreement within one 
year thereafter.  Thus, RO's August 1987 decision denying 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104. 20.302, 20.1103 (1999).  
When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the process for 
consideration of a previously denied claim consists of three 
steps:  the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

For purposes of the new and material evidence analysis, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the August 1987 RO rating decision.

In this case, the evidence added to the record since the RO's 
August 1987 decision consists of duplicate service medical 
records; September 1996 VA genitourinary, feet, joints, and 
systemic examinations; VA outpatient records dated from the 
late 1970's through 1986; VA outpatient records dated from 
1989 through 1992; VA outpatient records dated from May 1996 
through November 1998; and various statements submitted by 
the veteran and his representative.  

At the outset, the Board notes that in Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam order), the Court held that 
VA has constructive notice of VA-generated documents that 
could "reasonably" be expected to be part of the record and 
that such documents are thus constructively part of the 
record before the VA even where they were not actually before 
the adjudicating body.  However, the Court has also stated 
that Bell is not retroactively applicable to VA adjudications 
occurring before Bell.  See Damrel v. Brown, 6 Vet. App. 242 
(1994).  Thus, the Board notes that the VA outpatient records 
dated from the late 1970's through 1986 will be considered as 
newly added to the record.  

The duplicate service medical records, are, by definition, 
not "new."  However, the remaining medical evidence is all 
newly added to the record.  With regard to whether this 
evidence is material, the evidence would have to establish 
that the veteran's hypertension was incurred in or aggravated 
by service or had become manifest to a degree of 10 percent 
within 1 year from date of termination of active duty.  

However, the new medical evidence shows only that 
hypertension has been diagnosed since 1986.  There is no 
medical evidence showing that post-service diagnoses of 
hypertension are related to service in anyway.  There is no 
actual medical evidence dated during the service years or 
within one year thereof, nor is there a medical opinion 
relating post-service diagnoses of hypertension to service.  
Thus, the newly submitted medical evidence does not show that 
hypertension was incurred in or aggravated by service or had 
become manifest to a degree of 10 percent within 1 year from 
date of termination of active duty.

As regards the veteran's and his representative's assertions 
that the veteran has hypertension related to service, any 
such statements would appear to be reiterations of his 
assertions advanced in connection with his prior claim.  Even 
if new, however, as lay persons without medical training or 
expertise, neither the veteran or his representative is 
competent to render a opinion as to the etiology of his 
disability.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board notes that in adjudicating this case, the RO cited 
the correct VA regulation, 38 C.F.R. § 3.156, and considered 
the veteran's claim under that regulation.  However, the RO 
also cited the standard articulated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (which added the requirement that to be 
material, there must be a reasonable possibility of change in 
outcome of the prior denial) which the U.S. Court of Appeals 
for the Federal Circuit overruled in Hodge.  However, the 
Board notes that since the newly submitted evidence does not 
show that hypertension was incurred in service, was 
aggravated in service, was incurred within the presumptive 
period, or shows that post-service diagnoses of hypertension 
is related to service in any way, the evidence does not meet 
either standard because it is not probative to the issue at 
hand.  The newly submitted evidence does not provide any 
basis for granting service connection for hypertension in 
this case.  Thus, the additional evidence is not material to 
the veteran's claim.  

The Board finds that the RO's actions are not prejudicial to 
the veteran, since, for the reasons noted above (i.e., that 
no probative evidence has been submitted), the outcome is the 
same whether the claims are considered under the test 
utilized by the RO, or the correct, two-prong for reopening 
claims set for in 38 C.F.R. § 3.156(a), particularly since 
the RO cited the correct regulation and considered the claim 
pursuant to that regulation.  Thus, to remand this case to 
the RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to him.  See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 
57 Fed. Reg. 49747 (1992).

Moreover, the Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  Further, the veteran has been 
informed of the evidence necessary to complete his 
application to reopen his claim for service connection for 
hypertension.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 
Vet. App. 522, 524 (1996).

II.  Increased Ratings

Initially, the Board notes that the veteran's claims for 
increased ratings for his low back disability and gout are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is based on the veteran's evidentiary assertion that 
his service-connected disabilities have increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  There is a further duty to assist the veteran in 
developing the facts pertinent to his claims pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

Although the veteran complains that several of his VA 
examinations were performed by a nurse practitioner, the 
Board finds nothing in the record to substantiate these 
assertions, or to otherwise indicate that the examinations 
are not adequate for rating purposes.  Reports of VA 
examination conducted in September 1996 include summaries of 
the veteran's pertinent medical history and subjective 
complaints, clinical findings and diagnoses.  Furthermore, 
the record includes subsequent records of VA outpatient 
treatment to be considered in the evaluation of each claim.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current levels of the veteran's service-
connected disabilities.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 	 Pursuant to 38 C.F.R. 
§ 4.31 (1999), where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999), 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups. 
Therefore, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7 (1995).

A.  Low Back Disability

Historically, the veteran was granted service connection for 
status post excision of spinous process L3-4 and 5 in a 
January 1974 rating decision based on the service medical 
records which showed that the veteran had low back deformity 
shown as overlapping spinous processes L3-4 and 5 which were 
excised during service as well as a post-service VA 
examination which showed that the veteran residuals of that 
surgery were still symptomatic.  The veteran's low back 
disability was rated as 10 percent disabling under Diagnostic 
Code 5293.  

The pertinent medical evidence consists of VA outpatient 
records which show that the veteran complained of low back 
pain as well as a VA joints examination.  In September 1996, 
the veteran was afforded this VA joints examination.  At that 
time, the veteran complained of constant and severe back 
pain.  Although the examiner noted that there was limited 
motion in the lumbosacral area, physical examination revealed 
that the veteran was able to flex the lumbar spine to 95 
degrees, extend backwards to 35 degrees, laterally flex to 40 
degrees, and rotate to 35 degrees.  The examiner noted that 
the veteran's pain caused pain and tightening of the muscles 
upon range of motion testing, although he was able to 
complete the testing.  X-rays revealed minimal degenerative 
interarticular joint disease of the lumbosacral  spine.  
Also, in September 1996, the veteran was afforded a VA 
systemic examination which revealed that he had no 
neurological symptoms.  

The current appeal arises from a January 1997 rating decision 
that determined that an increased rating was not warranted 
for the veteran's low back disability.  At that time, 
however, the veteran's low back disability was 
recharacterized to include degenerative arthritis and rated 
under Diagnostic Code 5010-5292.  Given the veteran's current 
diagnosis (and symptoms, as addressed below), the Board finds 
evaluation of the low back disability under those code 
provisions is appropriate. 

The rating schedule provides that traumatic arthritis 
substantiated by x-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. §  4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion for the specific 
joint involved.  38 C.F.R.§ 4.71a, Diagnostic Code 5003 
(1999).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability must be rated 
as follows: x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation, a 20 percent rating is 
warranted; with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is warranted.  

Under Diagnostic Code 5292, the rating schedule provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion 
of the lumbar spine; and a 10 percent rating for slight 
limitation of motion of the lumbar spine.  

The current medical evidence shows that the veteran's low 
back disability is manifested by painful motion.  The VA 
examination report showed that the veteran's range of motion 
was essentially normal, but the examiner did note some 
limitation of motion in the lumbosacral area as well as pain, 
particularly on extension.  As such, there is no dispute that 
the veteran has presented with painful motion; objective 
evidence, however, reveals only minimal limitation of motion 
due to such pain.  Clinical findings in September 1996 
revealed the extent to which he could move his low back on 
range of motion testing, including on flexion, extension, 
rotation, and lateral bending (for the lumbar spine); the 
examiner was aware of, and noted, his complaints of pain.  
While it is conceivable that the veteran may experience 
additional functional loss due to pain during flare-ups, 
given the limited extent of impairment revealed on 
examination, the Board finds no objective indication that 
such pain would result in more than slight overall motion 
loss, as contemplated by the currently assigned 10 percent 
evaluation.  Such rating is consistent with the recognition, 
in the rating schedule, that painful motion is entitled to at 
least the minimum compensable evaluation for the joint (here, 
10 percent).  See 38 C.F.R. § 4.59; Diagnostic Code 5003. 

The Board acknowledges that the veteran's low back disability 
initially was evaluated under Diagnostic Code 5293, for 
intervertebral disc syndrome.  However, even if diagnostic 
code is currently considered, the record presents no basis 
for assignment of a disability evaluation greater than the 
current 10 percent.   Diagnostic Code 5293 is predicated on, 
among other things, the manifestation of neurological 
impairment associated with disc degeneration; a 20 percent 
evaluation requires a showing of moderate disability with 
recurring attacks.  In this case, however, the September 1996 
examiner specifically indicated that there was no evidence of 
neurological impairment.  Inasmuch as there also is no 
showing of, or of disability comparable to, vertebral 
fracture, ankylosis, or lumbosacral strain, there is no basis 
for assignment of an increased rating under any other 
potentially applicable diagnostic code.  See Diagnostic Codes 
5285, 5286, 5289, 5295. 

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's low back disability, 
and that the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

B.  Gout

Historically, the veteran was granted service connection for 
gout in a January 1974 rating decision based on the service 
medical records which showed that the veteran complained of 
aching joints as well as a post-service VA examination which 
showed an elevated level of uric acid as well as the 
veteran's complained of aching joints.  The veteran's gout 
disability was rated as noncompensably disabling under 
Diagnostic Code 5017.  

The current appeal arises from a January 1997 rating decision 
that determined that an increased rating was not warranted 
for the veteran's gout disability.  

The pertinent medical evidence consists of VA outpatient 
records and VA examinations.  In May 1996, the veteran was 
treated for right ankle complaints, but they were attributed 
to a right ankle fracture.  The veteran's history of gout was 
noted.  

The veteran was afforded VA examinations in September 1996.  
The systemic evaluation reflected that with regard to gout, 
the veteran reported having tenderness in his toes.  Testing 
revealed that the veteran's uric acid was within normal 
limits.  The veteran was diagnosed as having gout, but no 
particular symptoms were attributed thereto.  Likewise, the 
joint examination also reflected a diagnosis of gout, but 
there were no particular symptoms attributed thereto.  The 
foot examination revealed good range of motion at the 
metatarsal phalangeal joints, midtarsal joints, and subtalor 
joint on the left.  Some pain on motion of the right subtalor 
joint was noted.  The physical examination resulted in 
diagnoses of mycotic incurvated medial border of the right 
hallux nail, chronic tinea pedis, old fracture of the right 
calcaneus, degenerative arthritis at the right talocalcaneal 
joint and posterior aspect, and right rear foot varus 
secondary to injury to the calcaneus.  None of these 
diagnoses were medically attributed to gout.  

Thereafter, VA treated the veteran on an outpatient basis for 
his various disabilities.  In May 1998, his history of gout 
was noted.  

Currently, the veteran contends that his gout disability is 
more disabling than is represented by the noncompensable 
rating.  Pursuant to Diagnostic Code 5017, the veteran's gout 
is evaluated by analogy to the provisions of Diagnostic Code 
5002, pertaining to rheumatoid arthritis.  That diagnostic 
code provides that where there is an active process, with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, a 100 percent rating is 
provided.  For manifestations less than the criteria for 100 
percent, but with weight loss and anemia, productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods, a 60 percent rating is for 
assignment.  Symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year warrant a 40 percent evaluation.  One or 
two exacerbations a year, in a well-established diagnosis, is 
rated 20 percent disabling.  Chronic residuals, such as 
limitation of motion, are to be rated under the appropriate 
diagnostic codes for the specific joints involved.  Where the 
limitation of motion of the specific joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added under Diagnostic Code 5002.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
The ratings for the active process will not be combined with 
the residual rating for limitation of motion, and the higher 
evaluation is assigned.  38 C.F.R. § 4.71a (1999).

In this case, the medical evidence does not show that the 
veteran's gout involves an active process.  The medical 
records dated from 1996 to 1998 do not show that the veteran 
has had any exacerbations of his gout within the past several 
years.  In addition, there is no medical evidence attributing 
any limitation of motion of any joint to the veteran's gout.  
As such, there is no basis for a higher rating under 
Diagnostic Code 5002 (or, for that matter, under any other 
diagnostic code).

Hence, the Board must conclude that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's low back disability, and that the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

C.  Extra-schedular consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the disabilities 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the neither disability is shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
either of the claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, the appeal 
as to that issue is denied.

A compensable rating for status post excision of spinous 
process L3-4 and 5 with degenerative arthritis is denied.

A compensable rating for gout is denied. 



REMAND

Historically, the veteran was granted service connection for 
prostatitis in a January 1974 rating decision based on the 
service medical records which showed that the veteran was 
diagnosed as having this disability during service as well as 
a post-service VA examination which showed some current 
symptomatology due to that disability.  The veteran's 
prostatitis disability was rated as non-compensably disabling 
under Diagnostic Code 7527-7512.  

The current appeal arises from a January 1997 rating decision 
which determined that an increased rating was not warranted 
for the veteran's prostatitis disability.  

The pertinent medical evidence consists of VA outpatient 
records and VA examinations.  The veteran was afforded a VA 
genitourinary examination in September 1996.  The examiner 
reviewed the veteran's history.  He noted that the veteran 
had had 2 biopsies done on nodules which were benign.  In 
addition, it was noted that the veteran had underdone a 
transurethral resection of the prostate in January 1992 due 
to obstructive symptomatology.  Urinary symptoms were listed 
as frequency, urgency, nocturia 3-4 times per night, 
incomplete emptying, and a weak stream.  The examiner noted 
that the veteran did not have a history of kidney stones, but 
did have a history of gout and hyperuricemia.  The examiner 
noted that there had not been any recent urinary tract 
infections.  Currently, the veteran indicated that the main 
symptoms were the frequency, urgency, small volume, and some 
occasional urgency incontinence.  However, he also continued 
to report a weak stream which was becoming progressively 
weaker, nocturia 3 times per night, uncertainty over whether 
he was emptying his bladder, and dysuria only on a brief 
basis.  Digital rectal examination revealed status post 
transurethral resection of the prostate with compressible 
prostatic tissue, some nodularity, but all compressible.  The 
examiner specifically noted that the veteran's diurnal 
frequency was anywhere from every 30 minutes to every 2 
hours, at the longest.  As noted, nocturia occurred 3 times 
per night.  No pain on urination or in the prostate area was 
noted, although the examiner felt that the veteran's 
complaints of back pain could be related.  In addition, mild 
urgency incontinence was noted, not requiring pads of 
appliances.  The diagnosis was history of benign prostatic 
hypertrophy, status post transurethral resection of the 
prostate; history of prostatitis, none recent.  The veteran 
thereafter underwent a cystoscopy and urinalysis.  The 
examiner noted that the veteran had a further diagnosis of 
bladder neck contracture, secondary to the transurethral 
resection of the prostate.  Further surgery was noted to be a 
possibility.

In September 1996, the veteran was afforded a VA systemic 
examination.  The results of the urinalysis were reported 
therein and noted to be normal.  

Thereafter, the VA treated the veteran on an outpatient 
during 1997 and 1998 for his status post transurethral 
resection of the prostate and bladder neck contracture.

Currently, the veteran contends that his prostatitis 
disability is more disabling than is represented by the 
noncompensable rating.  In that regard, the Board notes that 
the RO denied service connection for prostatic hypertrophy, 
status post-transurethral resection of the prostate with 
secondary bladder neck contracture.  Thus, any symptomatology 
attributed thereto is not for consideration.  However, upon 
reviewing the VA genitourinary examination report, the Board 
notes that it is not altogether clear, what symptoms, if any, 
may be attributed to prostatitis as distinguished from any 
other genitourinary disability.  The Board notes that if it 
is not medically possible to distinguish symptoms 
attributable to service-connected disability from those 
attributable to nonservice-connected disability, the benefit-
of-the-doubt doctrine requires that VA attribute all such 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 281 (1998).

Accordingly, the Board finds that the veteran should be 
afforded another VA genitourinary examination.  The examiner 
should render specific findings as to renal function and 
other factors attributable to prostatitis, responsive to the 
rating criteria, and expressly indicate whether it is 
possible to distinguish symptoms due to prostatitis from 
those due to any other genitourinary disability. The Board 
also notes that the veteran has been recently treated at a VA 
genitourinary clinic; thus, the RO should obtain an associate 
with the claims file all pertinent recent records of the 
veteran from that facility, and any other facility identified 
by the veteran (particularly to include VA facility(ies)), 
prior to having the veteran undergo further examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in the 
indicated chronological sequence, no instruction in this 
remand may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding pertinent 
medical records from the VA genitourinary 
clinic where the veteran receives 
treatment, and any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be noted in the claims file. 

2.  After all available records referred 
to above are associated with the claims 
file, the veteran should be afforded 
another VA genitourinary examination to 
ascertain the current severity of the 
veteran's prostatitis.  The veteran's 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, should be made available to, 
and be reviewed by the examiner. All 
indicated x-rays and laboratory tests 
should be completed, and all clinical 
findings should be reported in detail.  
The examiner should expressly indicate 
whether it is possible to distinguish the 
symptoms attributable to prostatitis from 
those attributable to other genitourinary 
disability. 

The examiner should indicate whether the 
veteran has renal dysfunction, and, so, 
if it results in the following: requiring 
regular dialysis, or precluding more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular; 
persistent edema and albuminuria with BUN 
40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; constant 
albuminuria with some edema; or, definite 
decrease in kidney function or, 
hypertension; albumin constant or 
recurring with hyaline and granular casts 
or red blood cells or, transient or 
slight edema or hypertension; albumin and 
casts with history of acute nephritis; 
or, hypertension.  The examiner should 
also specifically indicate if the veteran 
has urinary dysfunction due to 
prostatitis and, if so, if it results in 
the following: requiring the use of an 
appliance or the wearing of absorbent 
materials which must be changed more than 
4 times per day; requiring the wearing of 
absorbent materials which must be changed 
2 to 4 times per da; requiring the 
wearing of absorbent materials which must 
be changed less than 2 times per day; 
daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night; daytime voiding interval 
between one and two hours, or; awakening 
to void three to four times per night; 
daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night; obstructed voiding; 
urinary retention requiring intermittent 
or continuous catheterization; marked 
obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of 
stream) with any one or combination of 
the following: 1. Post void residuals 
greater than 150 cc, 2. Uroflowmetry; 
markedly diminished peak flow rate (less 
than 10 cc/sec). 3. Recurrent urinary 
tract infections secondary to 
obstruction. 4. Stricture disease 
requiring periodic dilatation every 2 to 
3 months; or obstructive symptomatology 
with or without stricture disease 
requiring dilatation 1 to 2 times per 
year.

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  The RO should determine whether the 
actions taken are in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any 
manner, immediate corrective action 
should be undertaken.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for prostatitis in light 
of all pertinent medical evidence and 
legal authority, to specifically include 
relevant criteria for evaluating 
prostatitis, and the Mittleider decision, 
cited to above.  The RO should provide 
full reasons and bases for its 
determinations, and address all matters 
raised in this REMAND.

5.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

